Title: Queries concerning Jefferson’s Report on Weights and Measures, [ca. 20 May] 1790
From: Madison, James
To: 


[ca. 20 May 1790]
Quer. if a fixed temperature might not be got by referring to a thermometer—the freezing point—being the natural standard
Quer. as to the inaccuracy of English calculations of London Pendulum.
Quer. if mode of distributing actual standards thro’ the States sd. not be suggested at the close of the report.
Quer. would not uniform cylinders be as eas[i]ly measured & judged of, as squares.
Quer. if the Quarter & Chauldron sd. not be measures.
pa 14/15 Quer. as to the inference from the coinciding circumstances relative to the Avod: & Troy—spec[i]fic weight of Wheat & Rain water to accurate & philosop. for antient times—& allso a cubic foot.
pa. 3. bottom—quer. if lower extremity not a better expression—& if defined at both extremities—quer. as the measurement must be not from the upper extremity but the center of suspension.
If the difficulty of obtaining a rod perfectly uniform in size &c not worth noting as an uncertainty, tho’ too inconsiderable to form an objection?
p. 13. wd. not the pottle be better defined by diminishing its depth—15 I. exceeds a convenient proportion to 3 I. square.
p. 23. easy of comparison.
